
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 230
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Coffman of
			 Colorado (for himself, Ms.
			 DeGette, Mr. Conaway, and
			 Mr. Snyder) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing the 150th anniversary of the
		  Colorado National Guard.
	
	
		Whereas the Colorado National Guard has over 5,500 men and
			 women across the State in more than 40 units;
		Whereas the history of the Colorado National Guard begins
			 on January 23, 1860, when the 1st General Assembly of the Jefferson Territory
			 authorized the formation of two military companies, the Jefferson
			 Rangers and the Denver Guards;
		Whereas these units were later disbanded and the Colorado
			 Volunteers stood up as the official Territorial Militia;
		Whereas, on February 26, 1861, Colorado became a territory
			 of the Union;
		Whereas William Gilpin, the first Governor, organized the
			 Colorado Volunteers for the defense of the territory and to
			 oppose the invasion of Confederate forces during the Civil War;
		Whereas Colorado became a State in 1876;
		Whereas the Colorado National Guard mobilized for the
			 Spanish-American War and on June 14, 1898, sailed for the Philippines;
		Whereas Colorado units participated in numerous battles
			 and were the first to enter and eventually capture the city of Manila;
		Whereas during this campaign, the Colorado National
			 Guard's only Medal of Honor recipient, Lt. Col. William R. Grove earned the
			 military's highest honor for valiant action against the enemy;
		Whereas in June 1916, the Colorado National Guard
			 mobilized for service on the Mexican border;
		Whereas they were stationed on the border of Arizona,
			 protecting the area from Pancho Villa and his army until returning home in
			 February 1917;
		Whereas war was declared against Germany on April 6, 1917,
			 and by the beginning of August nearly all units of the Colorado National Guard
			 were mobilized for service in France;
		Whereas Colorado's combat arms units provided replacements
			 on the front lines as well as crucial artillery support in most of the major
			 campaigns near the end of the war, including the Meuse Argonne campaign;
		Whereas during World War II, Colorado National Guard units
			 served with pride in both European and Pacific theatres;
		Whereas Colorado provided a significant contribution to
			 the invasion of Italy and southern France, eventually liberating the notorious
			 Dachau labor camp on April 29, 1945, after 511 days in a combat zone and 4
			 beach landings as part of the 45th Infantry Division;
		Whereas the majority of Colorado’s artillery units served
			 in the Philippine Islands for two years during World War II;
		Whereas following the war in June 1946, the Colorado Air
			 National Guard was formed as a separate arm of the State’s National Guard one
			 year prior to the establishment of the U.S. Air Force in late 1947;
		Whereas in 1956, the 120th Tactical Fighter Squadron
			 organized an aerial demonstration team called the Minutemen
			 making it the first and only Air National Guard precision aerial demonstration
			 team;
		Whereas at the height of its popularity, the
			 Minutemen performed in more than 100 air shows for more than
			 3,000,000 people in 47 States and 5 foreign countries before being replaced by
			 the U.S. Air Force Thunderbirds;
		Whereas elements of the Colorado National Guard were
			 recalled for Federal service in 1950 for the Korean Conflict, in 1961 during
			 the Berlin Crisis, the 1962 Cuban Missile Crisis, and in 1968 in support of
			 forces serving in Vietnam;
		Whereas after the Cold War, the Colorado National Guard
			 mobilized for Operation Desert Shield/Storm in 1990–1991, as well as Operations
			 Northern and Southern Watch, and Operation Noble Eagle;
		Whereas Colorado National Guard Special Forces units were
			 sent to Haiti to help stabilize the country in 1994–1995;
		Whereas when the Balkans became a hot zone in 1999,
			 Colorado’s air ambulance and military police units responded as part of
			 Operation Joint Forge;
		Whereas over the years, the Colorado National Guard has
			 supported thousands of counterdrug and search-and-rescue missions as well as
			 dozens of call-ups for natural disasters, including floods, wildfires,
			 blizzards, and tornadoes;
		Whereas the Colorado National Guard also provided vital
			 support during Hurricane Katrina and follow-on relief efforts;
		Whereas the Colorado National Guard soldiers and airmen
			 have been needed in support of massive State missions, such as World Youth Day
			 in 1993, the G8 Summit in 1997, and the recent Democratic National Convention
			 of 2008;
		Whereas hours after the attacks on the World Trade Center
			 and the Pentagon on September 11, 2001, Colorado soldiers were activated as
			 part of Operation Noble Eagle, guarding sensitive sites across the State while
			 dedicated aircrews initiated the Air Sovereignty Alert mission which continues
			 today; and
		Whereas following the 9/11 attacks, every deployable unit
			 in Colorado has been mobilized in support of the Global War on Terrorism,
			 including prestigious space units that are nearly exclusive to Colorado: Now,
			 therefore, be it
		
	
		That Colorado National
			 Guardress—
			(1)recognizes the 150th anniversary of the
			 Colorado National Guard;
			(2)recognizes the
			 valuable, historic, and continued contribution of the Colorado National Guard
			 to the citizens of Colorado and the United States;
			(3)commends the
			 efforts and contributions of the soldiers and airmen of the Colorado National
			 Guard in service to the Nation, along with the sacrifices of the families;
			(4)reaffirms the
			 commitment of Colorado National Guardress to support the mission of the
			 Colorado National Guard; and
			(5)honors the men and
			 women of the Colorado National Guard who have given the ultimate sacrifice on
			 behalf of the United States.
			
